       Case 1:19-cv-00827-ALC-GWG Document 75 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KIHARA KIARIE, et al.,                                         :
                                                                   ORDER
                                                             :
                 Plaintiffs,                                       19 Civ. 827 (ALC) (GWG)
                                                             :
        -v.-
                                                             :
DUMBSTRUCK, INC., et. al,
                                                             :

                  Defendants.                                  :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The fact discovery deadline in this case expired on January 15, 2020. (Docket # 35). The
Court resolved certain discovery disputes by permitting limited discovery in its April 27, 2020,
Order (Docket # 57), but it also set deadlines for the completion of that discovery that have not
been extended. Additionally, the Court invited the parties to raise any remaining disputes by
motion — but no such motion was ever filed. On June 5, 2020, the court-ordered deadline for
expert discovery expired. (Docket # 37). No party ever asked the Court to further extend this
deadline. Thus, as far as the Court is concerned, no more discovery is to take place in this
matter.

        Notwithstanding the above, plaintiff has suggested to Judge Carter that he should require
the parties to “work out a new schedule that contemplates the completion of discovery” and that
the schedule should be submitted to the undersigned “for approval.” (Docket # 69). The court
interprets this language as an effort by plaintiff to obtain an extension of the deadlines that have
already expired. Any such application should have been made to the undersigned, however.

         As of now, the Court has no basis for believing that an application made to the
undersigned to extend deadlines will be granted. But if such an application is to be made, it must
be made to the undersigned and in compliance with paragraph 1.E (and, if applicable, paragraph
2.A) of the Court’s Individual Practices. It also must be filed by July 23, 2020. The Court notes
that it had previously ordered that any application to extend fact or expert discovery deadlines
was required to be made “as soon as the cause for the extension [became] known to the party
making the application,” adding that “[a]ny application not in compliance with this paragraph
will be denied.” (Docket # 29 ¶ 8). Thus, the Court still reserves the right to deny even an
application filed by July 23, 2020, for untimeliness.
     Case 1:19-cv-00827-ALC-GWG Document 75 Filed 07/20/20 Page 2 of 2




      SO ORDERED.

Dated: July 20, 2020
       New York, New York




                                     2
